Citation Nr: 0522415	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  99-11 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The veteran had active military service from March 1960 to 
February 1964.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of January 1999 and August 1999 
rating decisions.  

In the January 1999 decision, the RO denied service 
connection for night sweats, for genetic disabilities for 
children, for PTSD, and for an acquired psychiatric disorder.  
The veteran filed a notice of disagreement (NOD) in February 
1999, and the RO issued a statement of the case (SOC) in May 
1999.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in May 1999.  

In the August 1999 decision, the RO denied service connection 
for residuals of a right leg injury.  The veteran filed an 
NOD later in August 1999.  

In August 2000, the Board remanded the veteran's claims for 
service connection for night sweats, for genetic disabilities 
for children, for PTSD, and for an acquired psychiatric 
disorder for additional development.  Furthermore, the Board 
instructed the RO to issue an SOC in response to the 
veteran's NOD on the issue of service connection for 
residuals of a right leg injury.  

In September 2000, the RO issued the veteran an SOC with 
respect to his claim for service connection for residuals of 
a right leg injury.  The veteran filed a substantive appeal 
(via a VA Form 9) later in September 2000.  

In July 2003, the veteran's representative withdrew from 
appellate status the claims for service connection for night 
sweats, for genetic disabilities for children, and for 
residuals of a right leg injury.  

Following completion of the Board's requested development of 
the claim for service connection for an acquired psychiatric 
disorder, to include PTSD, the RO continued its denial of the 
veteran's claim (as reflected in the September 2003 and March 
2004 supplemental SOCs (SSOCs)), and returned this matter to 
the Board.  

In October 2004, the Board referred the case to a Veterans 
Health Administration facility-specifically, the VA Boston 
Health Care System-for an expert medical opinion in this 
matter.  See 38 U.S.C.A. § 7109 (West 2002) and 38 C.F.R. § 
20.901 (2004).  In June 2005, the requested opinion was 
rendered.  In July 2005, the Board furnished a copy of that 
opinion to the veteran and his representative, and gave them 
60 days to submit any additional evidence or argument in 
response to the opinion.  Later in July 2005, the veteran and 
his representative, in separate statements, notified the 
Board that there was no further evidence to submit.  

The Board points out that, in a recent opinion, the United 
States Court of Appeals for Veterans Claims (Court) upheld 
the Board's authority to obtain expert medical opinions 
pursuant to 38 U.S.C.A. § 7109(a), and to consider such 
opinions in the first instance.  See Padgett v. Nicholson, 19 
Vet. App. 133 (2005) (en banc).  Accordingly, and in view of 
the Board's favorable disposition of the matter on appeal, in 
part, on the basis of consideration of that opinion, the 
veteran is not prejudiced by the Board proceeding with a 
decision on the claim on appeal at this juncture.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  A psychiatric disability was not noted at service 
entrance, and there is no clear and unmistakable evidence 
that establishes that a psychiatric disability pre-existed 
service.  

3.  The weight of the competent medical evidence establishes 
that schizoaffective disorder, diagnosed post-service, more 
likely than not had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for schizoaffective 
disorder are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In view of the Board's favorable disposition of the claim on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claim on appeal has 
been accomplished.  

II.  Factual Background

Service medical records document the veteran's participation 
in the influenza vaccine research program, but are silent as 
to any other testing.  They also contain no indication of 
psychiatric problems at the time of the veteran's February 
1960 induction examination into the United States Navy or his 
January 1964 separation examination.  The service medical 
records do note that in a July 1962 (handwritten) psychiatric 
report, the veteran received treatment because he had been 
taking Librium provided by his mother, and that he was 
alternately depressed, then "flying high."  He was noted to 
have a prior history of trouble with police due to gangs and 
that he felt the ship was too tight and that the system was 
against him as a doer of evil things.  

In the typewritten report of a September 1962 psychiatric 
consult, the examiner noted that the veteran had been found 
with a firecracker or cherry bomb in the gun mount.  The 
veteran appeared emotionally unstable with some paranoid 
ideation and was found to be unfit for duty on the ship.  The 
examiner went on to note that the veteran seemed to have had 
trouble with authority of a mild sort for some time, that he 
was competent, and that he was not psychotic.  He stated that 
the veteran did not have a treatable psychiatric illness, and 
that any further difficulty should be handled as an 
administrative problem and not a medical one.

Post-service medical evidence reflects that the veteran was 
hospitalized in a VA medical facility from January 14-19, 
1972.  On admittance he reported that he had not slept since 
November and it was noted that for about a year prior to his 
admission he was pre-occupied with theories on matter, 
gravity, nuclear explosions, etc.  He had continuously 
contacted the President and the National Aeronautics and 
Space Administration (NASA) about his theories and was 
frustrated because he felt that the people he contacted at 
NASA were not intelligent enough to understand his theories.  
The veteran was noted to have circumstantiality in his 
thought processes and grandiose delusions.  His ability to 
reality test was still somewhat present, he had no 
hallucinations, and no delusions of reference.  He was 
diagnosed with schizoid reaction, paranoid type, and given 
Quaalude, Stelazine, and Cogentin, upon discharge.  

The report of a June 2000 psychosocial assessment notes a 
provisional diagnosis of anxiety, rule out delusional 
disorder, rule out bipolar disorder.  In August 2002, the 
veteran again received treatment, and was reported to be 
tangential and grandiose with a formal thought disorder, 
circumstantiality, and thought obsessions.  He was diagnosed 
with delusional disorder, and treated on a monthly basis.  

In August 2003, the veteran underwent a VA psychiatric 
examination.  The examiner noted the veteran's symptoms of 
delusional thinking, tangentiality, grandiosity, some 
evidence of persecution, and diagnosed delusional disorder, 
grandiose type.  During the examination, the veteran reported 
that, while growing up, he had not fit in with his family 
because he was too intelligent for them, and that he was 
expelled from high school because he told the principal that 
the school was out of control because the teachers could not 
teach.  He also stated that it had taken him 40 years to get 
his wife educated at a high school level, and repeated his 
contentions regarding his Navy experiences.  The examiner 
opined that it was at least as likely as not that the 
veteran's delusional disorder preceded his time in military 
service, as the veteran reported symptoms were consistent 
with delusional thinking prior to entering service.  

In a September 2003 addendum to the report of the August 2003 
VA examination, the examiner noted that there was no way to 
determine if military service increased the severity of the 
veteran's delusional disorder.  Furthermore, the examiner 
noted that with a "high degree of probability," the 
veteran's delusional disorder was clearly present and 
significant at an early age.  

In January 2004, a VA psychiatric intern submitted a statement 
asserting that the veteran had no psychiatric treatment until 
that noted in 1962 in service, and that the January 1972 
psychiatric treatment records suggest a history of psychiatric 
illness after the military. 

In February 2004, upon request, a VA staff psychiatrist submitted 
an opinion regarding the etiology of the veteran's psychiatric 
disorder.  He noted that the veteran's psychotic illness was not 
related to his receipt of flu shots during service.  The staff 
psychiatrist also noted that as to the question of whether the 
veteran's service exacerbated his psychotic condition, it was 
"somewhat possible that the stresses of military service may 
have accelerated the progress" of the disorder, but this "is 
quite debatable and it cannot be said with any certainty."  The 
staff psychiatrist also reported that while the in-service 
psychiatrist stated that the veteran was not psychotic at the 
time, there may have been some indicator of at least some 
incipient psychotic illness existing prior to the veteran coming 
into the service, however this remained equivocal.  It was the 
opinion of the staff psychiatrist that the veteran's psychosis 
seemed to have, "manifested itself largely after his departure 
from the service."  

In June 2005, upon request by the Board , a VA psychiatrist 
submitted a VHA medical opinion regarding the etiology of the 
veteran's psychiatric disorder.  The psychiatrist indicated 
that the veteran's psychiatric disability was best diagnosed 
as schizoaffective disorder.  He opined that it was at least 
as likely as not that the veteran's psychiatric disorder had 
its onset during the veteran's active military service, and 
less as likely as not that a psychiatric disorder existed 
prior to service.  In this respect, the psychiatrist noted 
that the veteran may have had some behavioral problems as an 
adolescent but there was no contemporaneous documentation of 
any Axis I diagnosis of a psychiatric disorder prior to the 
veteran entering the military.  The psychiatrist also noted 
that while there were some conflicting medical reports that 
the veteran may have had some grandiose view of himself as an 
adolescent, the information was reported by the veteran as an 
adult, and therefore could be colored by his current 
psychiatric state.  

The VA psychiatrist also noted that, while it was unclear why 
there had been a shift of position by the military 
psychiatrist regarding his findings and conclusions in July 
1962 as compared to those reported in September 1962, the VA 
psychiatrist noted that he would be more inclined to give 
credence to the initial description of the veteran as having 
paranoid ideation and being emotionally unstable and unfit 
for duty aboard the ship, especially given that he had taken 
a firecracker into the ship's gun mount.  The VA psychiatrist 
further opined that, while the paranoid ideation and ideas of 
persecution and evidence of major mood instability may or may 
not have been related to the Librium the veteran was taking, 
most likely, the Librium suppressed some of the veteran's 
bipolar or schizoaffective symptoms at that time.  



III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
C.F.R. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003 
(2003).  [Parenthetically, the Board notes that, as the 
General Counsel also held that the provisions of 38 C.F.R. § 
3.304(b) are inconsistent with 38 U.S.C.A. § 1111 insofar as 
the regulation states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service, section 
3.304(b) is invalid and should not be followed.  Id.].

The veteran contends that he has a psychiatric disorder based 
on events that occurred during his active military service.  
Specifically, he asserts that he was used by the military as 
a test subject for experiments and subject to constant abuse 
and sleep deprivation from his Chief Petty Officer.  The 
veteran also claims that upon discharge from service, the 
horror of his Navy experiences caused him to enter a state of 
"amnesia" during which time he did not remember his 
childhood and lived in a fog.  This persisted until he had a 
nervous breakdown and hospitalized himself at a VA facility.  

Because the veteran's entrance medical examination does not 
reflect symptoms or findings of a psychiatric disorder, to 
include PTSD, the Board finds that the presumption of 
soundness is for application.  See 38 U.S.C.A. § 1111.  As 
noted above, the presumption can only be rebutted by clear 
and unmistakable evidence that a disability pre-existed 
service, and that it was not aggravated in service.  

While the record includes conflicting medical opinions as to 
whether the veteran's current psychiatric disability pre-
existed service, in this case, the Board finds it significant 
that there is no contemporaneous documentation of any 
diagnosed psychiatric disability prior to the veteran 
entering military service.  Moreover, consistent with that 
fact, the VA psychiatrist that rendered the June 2005 VHA 
opinion concluded that it was less likely than not that the 
veteran's psychiatric disability pre-existed service.  
Accordingly, the Board concludes that there is no clear and 
unmistakable evidence demonstrating that the veteran had a 
psychiatric disability prior to service, and that, thus, the 
presumption that the veteran was sound, from a psychiatric 
standpoint, at service entrance has not been rebutted. See 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

As indicated above, the Board finds that the medical opinion 
that the veteran's current psychiatric disorder pre-existed 
service is not probative.  Rather, and consistent with the 
above, the Board determines that the most probative evidence 
on the question of whether the veteran's has a current 
psychiatric disorder that had its onset in service is the 
June 2005 VHA medical opinion.  The psychiatrist that 
rendered that opinion determined that there was a greater 
than 50 percent probability that the veteran's current 
psychiatric disorder, best characterized as schizoaffective 
disorder, had its onset in service.  That opinion clearly is 
based upon a comprehensive review of the veteran's documented 
medical history (to include documented in-service symptoms) 
and his assertions, as well as consideration of other medical 
opinions of record, and includes a full explanation of the 
rationale for the opinion.  Hence, the Board finds that this 
opinion is the most persuasive medical evidence on the 
question of diagnosis and etiology of current psychiatric 
disability; as such, it is entitled to more weight.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

The Board also points out that, adding to the probative value 
of the February 2005 VHA opinion is the fact that the 
February 2004 VA medical opinion is not entirely inconsistent 
with the latter psychiatrist's conclusions.  While, in 
rendering the February 2004 opinion, the VA staff 
psychiatrist did not go so far as to opine that the the 
veteran's current psychiatric disorder is related to service, 
he did opine that the disorder, "manifested itself largely 
after [the veteran's] departure from the service."  
(Emphasis added).  The Board finds that, at the very least, 
the VA staff psychiatrist infers that the first symptoms of 
the veteran's psychiatric disorder may have been manifested 
in service; thus, this opinion is deemed to indirectly 
support, rather than to conflict with, the VHA opinion.  
Finally, the Board also points out that, in this case, there 
is no other medical evidence or opinion attributing the 
veteran's current psychiatric disability to any other source 
following his separation from service.  

As the weight of the competent medical evidence establishes 
that the veteran's current schizoaffective disorder, 
diagnosed post-service, more likely than not had its onset in 
service, the Board concludes that the criteria for service 
connection for schizoaffective disorder are met.  




ORDER

Service connection for schizoaffective affective disorder 
disorder is granted.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


